ACCEPTED
                                                                                     06-14-00190-CR
                                                                          SIXTH COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                                 6/1/2015 4:58:15 PM
                                                                                    DEBBIE AUTREY
                                                                                              CLERK


                          CASE NOS. 06-14-00190-CR

                                      In The                        FILED IN
                                                             6th COURT OF APPEALS
                                                               TEXARKANA, TEXAS
                              COURT OF APPEALS               6/1/2015 4:58:15 PM
                           SIXTH DISTRICT OF TEXAS               DEBBIE AUTREY
                                AT TEXARKANA                         Clerk



                       TONYA ANN RODRIGUEZ, Appellant

                                        VS.

                         THE STATE OF TEXAS, Appellee

                  On Appeal from the 354th Judicial District Court
                              ofHuntCoun~,Texas
                          Trial Court Cause Nos. 29,230
                 Honorable Richard A. Beacom, Jr., Judge Presiding



           STATE'S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                             STATE'S BRIEF



                                          NOBLE DAN WALKER, JR.
                                          District Attorney, in and for
                                          Hunt County, Texas

                                         STEVE LILLEY
                                         Assistant District Attorney
                                         State Bar Number- 24046293
                                         P.O. Box 441
                                         4th Floor, Hunt County Courthouse
                                         Greenville, Texas 75401
------------------Ielepbone-Number--=-~9031-408~4-1-80--­
                                          Facsimile Number- (903) 408-4296
                                          Email: slilley@huntcounty.net
                STATE'S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                                  STATE'S BRIEF


                   Comes now, The State of Texas, and files this, her First Motion for

             Extension of Time to File State's Brief.

                                                    I.

                   The current filing deadline for the State's brief is June 1, 2015.

                                                    II.

                   The State requests this extension of time to her file her brief due to

            the fact that the appellate attorney has not yet completed his work on the

            brief. Between May 1 and June 1, 2015, the attorney responsible for the

            brief in this case worked to complete the appeal brief in The State of Texas

            v. Tyrone Denard Anderson, Cause No. 06-14-00074-CR, on May 8, 2015.

             The same attorney completed findings of fact and conclusions of law for

            the trial court's approval and submission to the Court of Criminal Appeals in

            The State of Texas v. Willie Doss, Writ No. 82,858-01, on or about May 15,

            2015. The attorney also began work on the appeal brief in The State of

            Texas v. Mark Anthony Young, Cause No. 06-14-00086-CR and later filed

            a request for clarification on May 18, 2015. In addition, the same attorney

_ _ _ _bas_be_en_making_finaLpreparations_for_jur:y_triaiJo_begin_Ju ne-8,-20-1-5-i 1 " 1 - - - -

            The State of Texas v. Joshua Madison Newkirk, Cause No. 29,868, a



                                                2
murder case with over thirty persons under subpoena by the State ..

                                    Ill.

      The State believes that it can complete its brief in this case with an

extension to July 1, 2015, after the completion of the aforesaid murder trial.

The State therefore requests an extension until that date.

                                    IV.

      This is the State's first request for an extension.

                                    V.


      For the reasons stated hereinabove, it is respectfully requested that

this Court grant the State of Texas until July 1, 2015, to file her brief.




                                    eve Lilley
                                  Assistant District Attorney
                                  Hunt County, Texas
                                  P.O. Box 441
                                  Greenville, Texas 75403-0441
                                  Phone: 903/408-4180
                                  Fax: 903/408-4296
                                  Email: slilley@huntcounty.net




                                     3
                     CERTIFICATE OF SERVICE

       This is to certify that a true copy of th)9 Motion to Extend Time to File
State's Brief has been forwarded to Mr. FraiJI'k L0'1Q-15 facsimile.
                                            J)rtf              -
                                        Steve Lilley




                                    4